                             United States District Court
                           Western District of North Carolina
                                  Charlotte Division

          Cedric D. Gerald,            )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              3:20-cv-00638-KDB
                                       )
                 vs.                   )
                                       )
          Andrew M. Saul,              )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 12, 2021 Order.

                                               May 12, 2021
